Writ of error brings for review judgment of conviction of murder in the second degree.
Plaintiff in error challenges the sufficiency of the evidence (1) to establish venue, and (2) to establish the cause of death.
The record has been carefully examined and the evidence is found sufficient to support the verdict and judgment. The entire record discloses no reversible error. The judgment is affirmed.
So ordered.
TERRELL, C. J., and BUFORD and THOMAS, J. J., concur.
WHITFIELD, J., concurs in opinion and judgment.
Justices BROWN and CHAPMAN not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court. *Page 256